         Case 1:19-cv-08019-PGG Document 18 Filed 10/04/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- x

MEF I, LP,                                             :
                                                           19 Civ. 8019 (PGG)
              Plaintiff and Counter-Defendant,         :
                                                           NOTICE OF DISMISSAL OF
               - against -                             :   COUNTERCLAIM

SHIFTPIXY, INC.,                                       :

              Defendant and Counter-Plaintiff.         :

------------------------------------- x


               Defendant and counter-plaintiff ShiftPixy, Inc., under Fed. R. Civ. P. Rule

41(a)(1)(A)(i) and Fed. R. Civ. P. Rule 41(c), hereby dismisses its counterclaim in the within

action, with prejudice.

Dated: Cornwall-on-Hudson, New York
       October 3, 2019

                                                 KARLINSKY LLC


                                                 By:     /s/ Martin E. Karlinsky
                                                         Martin E. Karlinsky, Esq.
                                                         Bonnie H. Walker, Esq.
                                                 103 Mountain Road
                                                 Cornwall-on-Hudson, New York 12520
                                                 (646) 437-1430
                                                  martin.karlinsky@karlinskyllc.com
                                                 bonnie.walker@karlinskyllc.com
Case 1:19-cv-08019-PGG Document 18 Filed 10/04/19 Page 2 of 2



                                     and

                                     FITZGERALD YAP KREDITOR LLP
                                     2 Park Plaza, Suite 850
                                     Irvine, California 92614
                                     (949) 788-8900
                                     Michael J. Fitzgerald, Esq.
                                     John C. Clough, Esq.

                                     mfitzgerald@fyklaw.com
                                     jclough@fyklaw.com

       Attorneys for Defendant and Counter-Plaintiff ShiftPixy, Inc.




                                    2
